DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process without significantly more.
With respect to claim 1, the step of compounding the first multilines and N-p of the second multilines, wherein p is a pitch factor of the first and second multines of ultrasound data is less than N; this step, based on the broadest reasonable interpretation of compounding will require an average or correlation of data; which can be done using mathematical formulas (e.g. cubic interpolation) with the obtained ultrasound data; which one skilled in the art would be able to perform in the mid or with the aid of pen and paper.
Following step 2A of the 2 prong analysis, it was determined that this judicial exception is not integrated into a practical application because it merely provides instructions to implement an abstract idea on a generic computer. The limitations listed above, then it falls within the “mental processes grouping of abstract ideas”.

Following step 2B of the 2 prong analysis, it was determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply involves “collecting of first and second multilines of ultrasound data in transmit events” which represents insignificant extra-solution activity of merely collecting ultrasound data.
Furthermore, the limitation of offloading the first ultrasound transmit event, p multilines of the first multilines merely involve, based on the broadest reasonable interpretation to one skilled in the art, the removal or filtering of the data of the first ultrasound data acquired; one skilled in the art can merely select the data from the fist ultrasound transmit event that would want to input in the compounding formula and leave the rest of the data, which would be considered the “offloading” of the data.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what it is the “pitch factor of the first and second multilines”; is it a specific number the user select to be substracted from the N collected lines; such term appears to be just a random number and it is indefinite in the claim language.  The Examiner would understand the term “pitch” of the multilines which would mean an “angle” of the multilines; but “pitch factor” it is unclear what is mean by a factor of the pitch; which again, it is unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-25 are rejected under 35 U.S.C. 103 as being unpatentable over Burcher et al. (US 2008/0099456, hereinafter Burcher) in view Hunt et al. (US 6,780,154) or Hao et al. (US 2005/0101865, hereinafter Hao)
With respect to claim 1, Burcher discloses an apparatus comprising an ultrasound device configured to collect ultrasound data and compound multilines of the ultrasound data, wherein the ultrasound device is configured, when compounding the multilines of the ultrasound data, (see abstract) to:
collect N first multilines of the ultrasound data following a first ultrasound transmit event (see abstract, see para. 0035, 0035, transmission “events”);
collect N second multilines of the ultrasound data following a second ultrasound transmit event that is subsequent to the first ultrasound transmit event; see abstract, see para. 0035, 0035, transmission “events”);
compound N-p of the first multilines and N-p of the second multilines, wherein p is a pitch factor of the first and second multilines of ultrasound data and is less than N (see para. 0037, in which a lesser number of multilines N are combine in order to adjust for motion. “When the correlation factor is low (the images are different), which can be due to motion within the image field or by the probe, a lesser number of multilines are combined.”.
,however Burcher fails to explicitly teach the wireless offloading of data at specific bits after the first transmission line.
Hunt or Hao disclose such a wireless offloading after the transmission line. 
Hunt discloses a handheld medical ultrasound system for wireless offloading data in which the transmission can be done using the IEEE standard 802-11 or 15A whichallows for high bandwidth transmission (e.g. 54Mbytes/second) (see col. 8, lines 26-51).
Hao discloses that using a specific angle (i.e. pitch factor as claimed) the data is filtered and further compounding (see para. 0052  “For receiving, different receive beamformers 736, 738, 740 and filters 742, 744, 746 are employed for different imaging modes used in each pair of steering angles (including non-steering and 0 degree angles, for example). The angle dependent imaging mode controller 704 controls selection of receive beamformers 736, 738, 740 and filters 742, 744, 746 using a receive controller 708. After filtering and demodulation, imaging data from each of pair of steering angles (including a 0 degree angle, for example) is envelope detected. Next, the imaging data is log compressed and processed in the processor 748. The processing may include edge enhance, low pass filtering, down sampling and so on. Then, the imaging data is compounded using the compounder 750. Image data from various imaging modes are first placed in right positions, for example, according to registration information such as steering angles. Then, data from different angles is combined using a method such as cubic interpolation to generate compounded image. After compounding, image data may be post-processed in the post-processor 752. Post-processing may include tissue characterization, automatic vessel wall segmentation, etc. The post-processed compounded data is scan converted in the scan converter 754 and transmitted to an output 756 for display, storage, and/or other transmission. Operations are controlled by a system controller 702. In an embodiment, multi-line acquisition (for example, transmit one vector and receive two vectors, transmit one vector and receive four vectors) or multi-line transmission may be employed in the front end 20 and transducer 10 to improve frame rate.”
It would have been obvious to one skilled in the art before the effective filling data to provide wireless offloading at the specific standards using an IEEE transmission format because doing so will allow to provide a well-known format of IEEE standard and therefore avoid transmission data loss because the IEEE standard is well known and applied to receivers of wireless probe data. IT would have been further obvious to one skilled in the art to use the angle of the received data to further filter and compound the data in order to reduce grating lobes (see Hao, para. 0014).

Claims 3-4, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burcher et al. (US 2008/0099456, hereinafter Burcher) in view Hunt et al. (US 6,780,154) or Hao et al. (US 2005/0101865, hereinafter Hao), as applied to claim 1, in view of Ustuner et al. (US 2006/0241454).

Burcher discloses the apparatus as disclosed above, but fails to teach coherent or incoherent compounding.
Ustunner discloses a transmit multibeam for compounding ultrasound data in which the compounding can be done using coherent or incoherent compounding procedures (see para. 0026, 0027).  Furthermore, Ustuner provides for FPGA elements (para. 0027).
It would have been obvious to one skilled in the art before the effective filling data to provide coherent or incoherent compounding because doing so can provide for enhance resolution (coherent) or reduction of speckle (incoherent).

Response to Arguments
Regarding the applicant’s argument to the 35 USC 112 rejection, the rejection is maintained because it is still unclear what is meant by “pitch factor”.  The Examiner would understand the term “pitch” of the multilines which would mean an “angle” of the multilines; but “pitch factor”  is unclear what is meant by a factor of the pitch; which again, it is unclear.  Such a limitation has been interpreted as just meaning an angle of the lines.
Regarding the arguments toward the 35 USC 101, the step of compounding the first multilines and N-p of the second multilines, wherein p is a pitch factor of the first and second multines of ultrasound data is less than N; is a step which based on the broadest reasonable interpretation of compounding will just require an average or correlation of data; which can be done using mathematical formulas (e.g. cubic interpolation) with the obtained ultrasound data; which one skilled in the art would be able to perform in the mid or with the aid of pen and paper.
The limitation of “ collect N first multilines…. Collect N second multilines….subsequent to the transmit event” is just considered to be insignificant extra-solution activity and amounts to necessary data gathering required for the compounding.
the limitation of offloading the first ultrasound transmit event, p multilines of the first multilines merely involve, based on the broadest reasonable interpretation to one skilled in the art, the removal or filtering of the data of the first ultrasound data acquired; one skilled in the art can merely select the data from the fist ultrasound transmit event that would want to input in the compounding formula and leave the rest of the data, which would be considered the “offloading” of the data.  
( Examiner’s Recommendation) It should be noted that in some areas of the specification the offloading recitation goes beyond and further states that the data is offlloaded to a processor/memory device to be saved and the offloading data needs to be enough data to generate an image.  Such a limitation, would provide necessary elements for the claim to be significantly more;  however, the current recitation of offloading in claim 1 can be interpreted as stated in the 35 USC 101 rejection.
Therefore the rejection is maintained.

Regarding the argument against the secondary reference of Hunt in that it fails to provide even the term “offloading” of data; the Examiner disagrees and points that the term offloading based on the broadest reasonable interpretation, can simply mean the transmission of data, in this case wirelessly from the ultrasound element to another element; Hunt discloses just that (see for example the abstract “Ultrasound data, such as image data in a video format, is wirelessly transmitted to a multi-use display device from a handheld ultrasound device.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/           Primary Examiner, Art Unit 3793